                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

 ANDY L. ALLMAN,                              )
                                              )
          Petitioner,                         )
                                              )
                                              )
 v.                                           )          Civil Action No. 3:21-cv-00267
                                              )
 SONNY WEATHERFORD and                        )          District Judge Trauger
 HERBERT H. SLATERY, III,                     )          Mag. Judge Frensley
                                              )
          Respondents.                        )


                                NOTICE OF APPEARANCE

         Leah May Dennen, Sumner County Law Director, hereby enters her appearance as counsel

for respondent Sonny Weatherford.



                                           /s/ Leah May Dennen
                                           Leah May Dennen, #12711
                                           Sumner County Law Director
                                           Benjamin C. Allen, #35923
                                           355 North Belvedere Drive, Room 303
                                           Gallatin, TN 37066
                                           615-451-6060
                                           LeahMay@sumnercountytn.gov
                                           ben@sumnercountytn.gov

                                           Thomas B. Russell, #26011
                                           Sarah L. Locker, #31994
                                           William C. Scales, Jr., #36457
                                           GULLETT SANFORD ROBINSON & MARTIN PLLC
                                           150 Third Avenue South, Suite 1700
                                           Nashville, TN 37201
                                           615-244-4994
                                           trussell@gsrm.com; slocker@gsrm.com
                                           wscales@gsrm.com

                                           Attorneys for Sonny Weatherford



                                              1
842560.1/020210378
      Case 3:21-cv-00267 Document 15 Filed 06/02/21 Page 1 of 2 PageID #: 1041
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of June, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
mail. Parties may access this filing through the Court’s electronic filing system.

 Andy L. Allman, #109261                             Zachary L. Barker, Esq.
 c/o Sumner County Jail                              Assistant Attorney General
 117 W. Smith Street                                 Federal Habeas Corpus Division
 Gallatin, TN 37066                                  PO Box 20207
                                                     Nashville, TN 37202
 Pro Se Petitioner                                   Zachary.Barker@ag.tn.gov

                                                     Attorneys for Herbert H. Slatery, III


                                               /s/ Leah May Dennen




842560.1/020210378

                                      2
    Case 3:21-cv-00267 Document 15 Filed 06/02/21 Page 2 of 2 PageID #: 1042
